Citation Nr: 1549198	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a separate disability rating for impairment of the left knee based on limitation of flexion.

2. Entitlement to a separate disability rating for dislocation and/or removal of the semilunar cartilage of the left knee.

3. Entitlement to a separate disability rating for dislocation and/or removal of the semilunar cartilage of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his mother, and his friend
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 1996 and November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 1997, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the record.

In November 1997, the Board remanded the Veteran's claims for additional development, and an October 2002 Board decision denied the claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2004 Order, the Veteran's appeal concerning these issues was remanded to the Board.  Subsequently, the Board remanded the Veteran's claims in January 2005, October 2005, and June 2006, and the Board denied the claims in October 2007.  The Veteran appealed the denial to the Court, and pursuant to a February 2010 Memorandum Decision and March 2010 Judgment, the Veteran's appeal was remanded to the Board.  In March 2011 and August 2013, the Board remanded the Veteran's claims for additional development.  In July 2014, the Board decided the Veteran's claims.  The Veteran appealed the Board's decision to the Court, and pursuant to a June 2015 Joint Motion for Partial Remand, the Veteran's claims were remanded to the Board.

A November 2008 rating decision granted a temporary 100 percent disability rating for impairment of the left knee, postoperative, from August 20, 2008 to October 31, 2008.  In addition, a March 2010 rating decision granted a temporary 100 percent disability rating for impairment of the right knee status post arthroscopic removal of chondromalacic-type defect from February 9, 2010 to March 31, 2010.  As the Veteran is receiving the maximum disability rating during those periods, the Board will not address the issues of entitlement to a higher disability rating for those times.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In July 2013, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

In a May 2014 rating decision, the AMC granted an increased disability rating of 30 percent for a left knee disability based on limitation of extension and assigned an effective date of September 24, 2013.  Because the increased rating assigned to the Veteran's service-connected left knee disability is not the maximum rating available for this disability, the claim remains in appellate status.  The Board has re-characterized the issues to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1. The evidence does not demonstrate left knee flexion limited to 60 degrees or less.

2. From July 5, 2008, to August 19, 2008, the Veteran's left knee disability involved dislocated semilunar cartilage and frequent episodes of locking, pain, and effusion into the joint.

3. On and after November 1, 2008, the Veteran's left knee disability was symptomatic following the removal of semilunar cartilage.

4. From February 4, 2010, to February 8, 2010, the Veteran's right knee disability involved dislocated semilunar cartilage and frequent episodes of locking, pain, and effusion into the joint.

5. On and after April 1, 2010, the Veteran's right knee disability was symptomatic following the removal of semilunar cartilage.


CONCLUSIONS OF LAW

1. The criteria for a separate disability rating for limitation of flexion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2015).

2. From July 5, 2008, to August 19, 2008, the criteria for a separate disability rating of 20 percent for dislocated semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2015).

3. On and after November 1, 2008, the criteria for a separate disability rating of 10 percent for residuals following the removal of semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5259 (2015).

4. From February 4, 2010, to February 8, 2010, the criteria for a separate disability rating of 20 percent for dislocated semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2015).

5. On and after April 1, 2010, the criteria for a separate disability rating of 10 percent for residuals following the removal of semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The information contained in letters dated in March 2002, June 2006, and April 2009 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the Veteran's claims were re-adjudicated in multiple Supplemental Statements of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, identified private treatment records, Social Security Administration records, and lay evidence are associated with the record.  The Veteran has also undergone multiple VA examinations in connection with his claims.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, the examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the DRO and VLJ who conduct a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearings, the DRO and VLJ explained the necessity to submit evidence indicating an increase in the severity of the Veteran's service-connected disabilities and asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  In addition, the Veteran was assisted at the hearings by an accredited representative from the American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearings focused on the elements necessary to substantiate the claims for higher disability ratings, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In the Joint Motion for Partial Remand, the Court specifically found the Board erred in failing to discuss the potential applicability of certain Diagnostic Codes.  As the Court did not find fault with the Board's decision pertaining to the specific Diagnostic Codes discussed therein, the Board will only address those Diagnostic Codes detailed by the Court.  In addition, the Court did not disturb the Board's decision to grant a total disability rating based on individual unemployability (TDIU) from November 1, 2008, to February 8, 2010, and from April 1, 2010, to April 25, 2011.  As such, the Board will not discuss the issue of entitlement to a TDIU herein.

Left Knee Disability

First, the Court found the Board erred by failing to adequately consider or discuss whether the Veteran's left knee might warrant a separate or increased disability rating under Diagnostic Code 5261.  However, as the Board's July 2014 decision clearly adjudicated the issue of increased disability ratings under Diagnostic Code 5261, the Board finds the Court must intend for consideration of Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees, a 20 percent disability rating is granted for flexion limited to 30 degrees, and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

In October 1995, the Veteran demonstrated a full passive range of motion with pain at full flexion of both knees.  On VA examination in July 1996, there was only slight limitation of the left knee in terms of extension.  In May 2000, flexion was from 10 degrees to 140 degrees.  On VA examination in June 2005, the Veteran reported two or three flare-ups in the past year that resulted in a decrease in range of motion by about 10 degrees in flexion.  Examination revealed five degrees of flexion through 110 degrees.  Private treatment records dated in April 2008 reflect normal range of motion.  In August 2008 and February 2008, the Veteran's range of motion was from zero to 110 degrees.  On VA examination in September 2010, the left knee flexed to approximately 125 degrees, and physical examination in January 2011 revealed decreased range of motion.  A June 2011 VA treatment record shows the Veteran had good range of motion, and an October 2011 VA treatment record indicates he had full range of motion.  VA examination in September 2013 revealed left knee flexion to 100 degrees, with pain beginning at 100 degrees.  There was no additional loss of range of motion after repetitive use testing.  As the evidence does not demonstrate flexion limited to 60 degrees at any time during the periods on appeal, a separate and/or higher disability rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  

The Court also found the Board erred by failing to consider the potential application of Diagnostic Codes 5258 and 5259.  Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent disability rating for removal of symptomatic semilunar cartilage.  Id.  Upon review, the Board finds a 20 percent disability rating is warranted under Diagnostic Code 5258 from July 5, 2008, to August 19, 2008.  A July 2008 magnetic resonance imaging scan (MRI) revealed some fairly advanced osteoarthritic degenerative changes of the patellofemoral and medial compartment, which could be degenerative changes of the posterior horn of the lateral meniscus, and an impaction deformity of the lateral femoral condyle with some intact cartilage overlying.  There was a moderate-sized knee joint effusion and a complicated appearance of a two-centimeter Baker's cyst.  

On and after November 1, 2008, the Board finds the Veteran's left knee disability warrants a 10 percent disability rating for residuals following the removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  The August 2008 report of surgery indicates the Veteran underwent arthroscopy with lateral meniscal debridement.  Following the surgery, various treatment records clearly document the Veteran's consistent reports of multiple symptoms associated with his left knee, to include locking, giving way, swelling, and pain.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, the assignment of the increased disability ratings under Diagnostic Codes 5258 and 5259 were based, in part, on the Veteran's reports of pain, locking, and instability.  In addition, the Board considered the VA examination reports reflecting additional functional loss in the form of less movement than normal, pain on movement, weakened movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Finally, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's left knee disability under the rating criteria.  Here, the Board finds the evidence supports a 20 percent disability rating from July 5, 2008, to August 19, 2008, and a 10 percent disability rating on and after November 1, 2008, under Diagnostic Codes 5258 and 5259, respectively.  38 C.F.R. § 4.71a; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability

With respect to the Veteran's right knee disability, the Court first found the Board erred by failing to discuss whether Diagnostic Codes 5003 and 5010 might warrant a separate or increased disability rating.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes involved.  Only when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code is a disability rating of 10 percent provided under Diagnostic Code 5003.  As the Veteran's right knee disability is already rated as 10 percent and 20 percent disabling for limitation of motion during the appeal, the Board finds a separate disability rating under Diagnostic Code 5003 is not applicable.  Likewise, Diagnostic Code 5010 for arthritis due to trauma is rated as degenerative arthritis, and therefore, a separate disability rating is not warranted.  38 C.F.R. § 4.71a.

In the Joint Motion for Partial Remand, the Court also found the Board needed to discuss whether a separate or increased disability rating was warranted for the Veteran's right knee disability under either Diagnostic Code 5258 or 5259.  Upon review, the Board finds a separate disability rating for the Veteran's right knee disability is not warranted prior to February 4, 2010.  A November 2003 MRI of the right lower extremity did not reveal a meniscal tear.  On VA examination in June 2005, there was no evidence of joint space narrowing, osteophytes, or joint effusion in the right knee.  In August 2008, a MRI revealed no evidence of a meniscal tear or ligamentous tear.

However, a February 4, 2010, VA treatment record shows the Veteran had chronic right knee pain and complained of catching and locking with weight-bearing activity.  The assessment was right medial meniscus tear.  As such, the Board finds a separate 20 percent disability rating is warranted under Diagnostic Code 5258 from February 4, 2010, to February 8, 2010.  A February 8, 2010, operative report shows the Veteran had a right knee arthroscopy for suspected medial meniscal tear.  The report indicates findings of synovitis and thickening of the anterior medial horn of the meniscus, as well as an osteochondral defect, and grade two to three chondromalacia in the medial femoral condyle.  On and after April 1, 2010, the Board finds a separate disability rating of 10 percent for the Veteran's right knee disability is warranted under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  A VA treatment record shows the Veteran continued to have pain and swelling after his right knee arthroscopy.  In September 2010, the Veteran's right knee had the most deformity, and he reported locking and pain.  On VA examination in September 2013, the Veteran had residuals due to arthroscopic surgery that included pain, popping, and grinding. 

Again, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects.  Jandreau, 492 F.3d 1372, 1377; Layno, 6 Vet. App. 465, 469; see also Buchanan, 451 F.3d 1331.  Here, the increased disability ratings assigned under Diagnostic Codes 5258 and 5259 are based, in part, on the Veteran's reports of pain and locking.  The Board also considered the reports showing additional functional loss in the form of less movement than normal, pain on movement, weakened movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202, 206-207.  Finally, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's right knee disability under the rating criteria.  Here, the Board finds the evidence supports a 20 percent disability rating from February 4, 2010, to February 8, 2010, and a 10 percent disability rating on and after April 1, 2010, under Diagnostic Codes 5258 and 5259, respectively.  38 C.F.R. § 4.71a; Gilbert, 1 Vet. App. 49.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's knee disabilities are evaluated as musculoskeletal disabilities, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260.  Ratings in excess of those assigned are provided for certain manifestations of knee disabilities, but as described above, those symptoms are not present for the periods on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's knee disabilities during the periods.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

ORDER

Entitlement to a separate disability rating for limitation of flexion of the left knee is denied.

Entitlement to a disability rating of 20 percent for dislocated semilunar cartilage of the left knee from July 5, 2008, to August 19, 2008, is granted.

Entitlement to a disability rating of 10 percent for residuals following removal of semilunar cartilage of the left knee on and after November 1, 2008, is granted.

Entitlement to a disability rating of 20 percent for dislocated semilunar cartilage of the right knee from February 4, 2010, to February 8, 2010, is granted.

Entitlement to a disability rating of 10 percent for residuals following removal of semilunar cartilage of the right knee on and after April 1, 2010, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


